95 U.S. 587 (____)
MITCHELL
v.
MOORE.
Supreme Court of United States.

*589 Mr. Philip Phillips for the appellant.
Mr. Conway Robinson and Mr. Leigh Robinson, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
There can be no doubt that the trust fund in this case was always used by the defendant as his own, and that all investments were made by him in his own name, with nothing whatever to indicate an appropriation to the purposes of the trust. When inquired of by the complainant in October, 1860, in respect to the trust, the defendant wrote: "If you will be contented I will fix your money so that you can see it any instant. But as the time is now, it is in a better fix now than *590 it would be if you had it." In his deposition, taken in his own behalf, when upon cross-examination he was required to make a full, complete, and detailed statement of his execution of the trust, he said: "I kept no separate account of the trust fund after it came into my hands. I accounted for the annual interest to the agent of the complainant, and was ready to pay over the principal in the event of the death of A.L.D. Moore, which was the time fixed by the will of my father for me to pay over to my sister the corpus of the trust. I thought this was all I was required to do, and, therefore, kept no separate and distinct accounts of the trust fund, and cannot give the dates of the loans, or other particulars inquired about... . When necessary, I put some of my own funds with it to make out the sum a borrower might wish to get, and kept no separate accounts of it, and can furnish none."
Under these circumstances, clearly the defendant is in no condition to charge the trust with the losses he has sustained from payments to him in Confederate money. As long ago as 1681, it was said in argument, and approved by the then Lord Chancellor of England, in Dashwood v. Elwall, 2 Ch. Cas. 56, that "if an executor hath orphan's or other men's money in his hands, and hath power to lend it, if he do so, and take security in his own name, which faileth, he shall answer the debt in his own money, unless that he indorse the bond, or do some other thing, at the time of lending the money or taking the security, which may doubtless declare the truth," and this because "heed was to be taken that we make not such examples under which dishonest men may shelter themselves." If this were not the rule, it was also said, "It will be in the power of one who deals for several persons and for himself also, taking security by bond in his own name, if any of the debts fail, to gratify whom be pleaseth with good securities, yea, himself, and play the securities, good or bad, into his own hands, or what he pleaseth." Thus were set forth in the language of the time a rule, and the reason of it, by which courts of equity have universally required trustees to account; and it can never be departed from, without danger that wrong will be done. Massey v. Banner, 4 Madd. 413; Wren v. Kirton, 11 Ves. Jr. 377; McAllister v. The Commonwealth, 30 Pa. St. 536; Stanley's Appeal, 8 id. 431. *591 This disposes of the first assignment of error. There is no dispute as to the amount of the trust fund, and no complaint is made of the rate of interest for which the defendant has been decreed to account, if he is liable to account at all.
The second assignment of error is to the effect that the court could not direct the payment of the principal sum to a new trustee, because such a decree was inconsistent with the specific relief prayed for. The prayer is for an account, the removal of the old trustees, the payment to the complainant of the money she is entitled to, and for general relief. There is no specific prayer for the appointment of a new trustee, or the payment of the principal of the fund to him when appointed; but such relief is necessary, in order to carry into full effect an order for the removal of the old trustees.
Decree affirmed.